UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number811-21949 DWS High Income Opportunities Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 3/31/2011 ITEM 1. REPORT TO STOCKHOLDERS MARCH 31, 2011 Semiannual Report to Stockholders DWS High Income Opportunities Fund, Inc. Ticker Symbol: DHG (formerly DWS Dreman Value Income Edge Fund, Inc. Please see page 35 for a description of changes to the Fund) Contents 3 Performance Summary 5 Portfolio Summary 7 Investment Portfolio 16 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Cash Flows 19 Statement of Changes in Net Assets 20 Financial Highlights 22 Notes to Financial Statements 32 Other Information 36 Dividend Reinvestment and Cash Purchase Plan 39 Additional Information 40 Privacy Statement Closed-end funds, unlike open-end funds, are not continuously offered. There is a one time public offering and once issued, shares of closed-end funds are sold in the open market through a stock exchange. Shares of closed-end funds frequently trade at a discount to net asset value. The price of the fund's shares is determined by a number of factors, several of which are beyond the control of the fund. Therefore, the fund cannot predict whether its shares will trade at, below or above net asset value. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality and non-rated securities present greater risk of loss than investments in higher-quality securities. There are special risks associated with an investment in real estate, including REITS. These risks include credit risk, interest rate fluctuations and the impact of varied economic conditions. Stocks may decline in value. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Leverage results in additional risks and can magnify the effect of any losses. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary March 31, 2011 Performance is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund specific data and performance are provided for information purposes only and are not intended for trading purposes. Average Annual Total Returns as of 3/31/11 DWS High Income Opportunities Fund, Inc. 6-Month‡ 1-Year 3-Year Life of Fund* Based on Net Asset Value(a) 10.58% 16.92% -8.76% -8.96% Based on Market Price(a) 15.29% 23.71% -6.51% -11.43% Credit Suisse High-Yield Index(b) 7.03% N/A N/A N/A Blended Index(c) 8.93% 13.06% 6.09% 2.96% Lipper Closed-End High Current Yield Funds (Leveraged) Category(d) 9.47% 17.62% 6.40% 0.43% Sources: Lipper, Inc. and Deutsche Investment Management Americas Inc. ‡Total returns shown for periods less than one year are not annualized. * The Fund commenced operations on November 22, 2006. Index returns are as of November 30, 2006. On November 5, 2010, the Fund adopted its current name and investment policies. Prior to that date the Fund was known as DWS Dreman Value Income Edge Fund, Inc. and its investment objective was to seek to achieve a high level of total return. The Fund pursued its investment objective through a combination of an income strategy designed to generate regular income with the potential for capital appreciation while reducing volatility, and a quantitative long/short hedge strategy designed to seek returns that were uncorrelated with the market. Performance prior to November 5, 2010 should not be considered representative of the present Fund. Net Asset Value and Market Price As of 3/31/11 As of 9/30/10 Net Asset Value $ $ Market Price $ $ Prices and net asset value fluctuate and are not guaranteed. Distribution Information Six Months as of 3/31/11: Income Dividends $ March Income Dividend $ Current Annualized Distribution Rate (Based on Net Asset Value) as of 3/31/11+ % Current Annualized Distribution Rate (Based on Market Price) as of 3/31/11+ % +Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value/market price on March 31, 2011. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Distribution rates are historical, not guaranteed, and will fluctuate. Lipper Rankings — Closed-End High Current Yield Funds (Leveraged) Category as of 3/31/11 Period Rank Number of Funds Tracked Percentile Ranking (%) 1-Year 23 of 37 61 3-Year 31 of 35 87 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on net asset value total return with distributions reinvested. (a)Total return based on net asset value reflects changes in the Fund's net asset value during the period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares traded during the period. (b)Credit Suisse High Yield Index is an unmanaged, unleveraged trader-priced Portfolio constructed to mirror the global high-yield debt market. Effective with the changes to the Fund's investment objective, strategies and policies on November 5, 2010, the Credit Suisse High Yield Index replaced the Blended Index as the Fund's benchmark Index. (c)The Blended Index is calculated using the performance of the three unmanaged indices listed below. These results are summed to produce the aggregate benchmark. The Credit Suisse Tremont Long/Short Equity Index (20%) is an unmanaged, asset-weighted fund index with an objective to be market neutral. The Zacks Yield Hog Index (40%) is an unmanaged, yield-oriented index to combine equities, preferred stocks, ADRs, REITs, master limited partnerships (MLPs) and closed-end funds. The Barclays Capital U.S. Corporate High-Yield Index (40%) is an unmanaged index that covers the USD-denominated, non-investment grade, fixed-rate, taxable corporate bond market. Securities are classified as high-yield if the middle ratings of Moody's, Fitch and S&P are Ba1/BB+/BB+ or below. The Blended Index excludes Emerging Markets debt. Effective with the changes to the Fund's investment objective, strategies and policies on November 5, 2010, the Fund's benchmark index changed to the Credit Suisse High Yield Index. Equity index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. Fixed income returns, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. (d)Lipper's Closed-End High Current Yield Funds (Leveraged) category represents funds that aim at a high (relative) current yield from fixed-income securities, have no quality or maturity restrictions, can use leverage and tend to invest in lower-grade debt issues. Upper figures represent the average of the total returns based on net asset value reported by all of the closed·end funds designated by Lipper Inc. as falling into the Closed-End High Current Yield Funds (Leveraged) category. Category returns assume reinvestment of all distributions. It is not possible to invest directly in a Lipper category. Portfolio Summary Asset Allocation (As a % of Investment Portfolio) 3/31/11 9/30/10 Corporate Bonds 91% 89% Loan Participations and Assignments 7% — Preferred Securities 1% — Cash Equivalents 1% — Common Stocks: Long Positions — 16% Short Positions — (7)% Convertible Preferred Stocks — 1% Preferred Stocks — 1% 100% 100% Asset allocation and sector diversification exclude derivatives and are subject to change. Sector Diversification (As a % of Investment Portfolio excluding Cash Equivalents and Common Stocks Sold Short) 3/31/11 9/30/10 Consumer Discretionary 22% 17% Financials 16% 15% Industrials 14% 17% Telecommunications Services 12% 5% Materials 9% 10% Information Technology 7% 5% Energy 7% 16% Consumer Staples 5% 5% Health Care 4% 9% Utilities 4% 1% 100% 100% Asset allocation and sector diversification exclude derivatives and are subject to change. Quality (As a % of Investment Portfolio excluding Cash Equivalents) 3/31/11 BBB 1% BB 15% B 58% CCC 22% CC 1% Not Rated 3% 100% The quality ratings represents the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. Interest Rate Sensitivity 3/31/11 Effective Maturity 9.9 years Effective Duration 6.4 years Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Quality and Interest rate sensitivity are subject to change. For more complete details about the Fund's investment portfolio, see page 7. A Fact Sheet is available upon request. Please see the Additional Information section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings as of the month-end are posted on www.dws-investments.com on or after the last day of the following month. More frequent posting of portfolio holdings information may be made from time to time on www.dws-investments.com. Investment Portfolio as of March 31, 2011 (Unaudited) Principal Amount ($) (a) Value ($) Corporate Bonds 133.8% Consumer Discretionary 28.7% AMC Entertainment, Inc., 8.0%, 3/1/2014 American Achievement Corp., 144A, 10.875%, 4/15/2016 AutoNation, Inc., 6.75%, 4/15/2018 Avis Budget Car Rental LLC, 8.25%, 1/15/2019 Beazer Homes USA, Inc., 144A, 9.125%, 5/15/2019 Bon-Ton Department Stores, Inc., 10.25%, 3/15/2014 Burlington Coat Factory Warehouse Corp., 144A, 10.0%, 2/15/2019 Cablevision Systems Corp., 7.75%, 4/15/2018 Caeser's Entertainment Operating Co., Inc.: 10.0%, 12/15/2018 11.25%, 6/1/2017 144A, 12.75%, 4/15/2018 CCO Holdings LLC: 7.0%, 1/15/2019 7.875%, 4/30/2018 Cequel Communications Holdings I LLC, 144A, 8.625%, 11/15/2017 Claire's Stores, Inc.: 144A, 8.875%, 3/15/2019 9.625%, 6/1/2015 (PIK) Clear Channel Communications, Inc., 144A, 9.0%, 3/1/2021 DineEquity, Inc., 144A, 9.5%, 10/30/2018 DISH DBS Corp., 7.125%, 2/1/2016 Gannett Co., Inc., 144A, 6.375%, 9/1/2015 Hertz Corp.: 144A, 6.75%, 4/15/2019 144A, 7.5%, 10/15/2018 Jarden Corp., 6.125%, 11/15/2022 Kabel BW Erste Beteiligungs GmbH, 144A, 7.5%, 3/15/2019 Levi Strauss & Co., 7.625%, 5/15/2020 Mediacom Broadband LLC, 8.5%, 10/15/2015 MGM Resorts International: 7.625%, 1/15/2017 144A, 10.0%, 11/1/2016 10.375%, 5/15/2014 Musketeer GmbH, 144A, 9.5%, 3/15/2021 EUR Needle Merger Sub Corp., 144A, 8.125%, 3/15/2019 Palace Entertainment Holdings LLC, 144A, 8.875%, 4/15/2017 PETCO Animal Supplies, Inc., 144A, 9.25%, 12/1/2018 Regal Entertainment Group, 9.125%, 8/15/2018 Rent-A-Center, Inc., 144A, 6.625%, 11/15/2020 Standard Pacific Corp.: 8.375%, 5/15/2018 144A, 8.375%, 5/15/2018 Stoneridge, Inc., 144A, 9.5%, 10/15/2017 Toys "R" Us, Inc., 7.375%, 10/15/2018 Travelport LLC, 9.0%, 3/1/2016 Unitymedia GmbH, 144A, 9.625%, 12/1/2019 EUR Unitymedia Hessen GmbH & Co., KG, 144A, 8.125%, 12/1/2017 UPC Holding BV, 144A, 9.75%, 4/15/2018 EUR Valassis Communications, Inc., 144A, 6.625%, 2/1/2021 Visant Corp., 10.0%, 10/1/2017 Visteon Corp., 144A, 6.75%, 4/15/2019 (b) Wynn Las Vegas LLC, 7.75%, 8/15/2020 XM Satellite Radio, Inc., 144A, 7.625%, 11/1/2018 Consumer Staples 4.5% Alliance One International, Inc., 10.0%, 7/15/2016 Blue Merger Sub, Inc., 144A, 7.625%, 2/15/2019 Bumble Bee Holdco SCA, 144A, 9.625%, 3/15/2018 (PIK) C&S Group Enterprises LLC, 144A, 8.375%, 5/1/2017 Darling International, Inc., 144A, 8.5%, 12/15/2018 NBTY, Inc., 144A, 9.0%, 10/1/2018 Pilgrim's Pride Corp., 144A, 7.875%, 12/15/2018 Rite Aid Corp.: 7.5%, 3/1/2017 8.0%, 8/15/2020 Stater Bros. Holdings, Inc., 144A, 7.375%, 11/15/2018 Tops Holding Corp., 10.125%, 10/15/2015 Tyson Foods, Inc., 3.25%, 10/15/2013 US Foodservice: 144A, 10.25%, 6/30/2015 (PIK) 144A, 10.25%, 6/30/2015 Energy 10.1% Allis-Chalmers Energy, Inc., 9.0%, 1/15/2014 Chaparral Energy, Inc.: 144A, 8.25%, 9/1/2021 144A, 9.875%, 10/1/2020 Chesapeake Energy Corp., 7.25%, 12/15/2018 CONSOL Energy, Inc.: 144A, 6.375%, 3/1/2021 8.0%, 4/1/2017 Crestwood Midstream Partners LP, 144A, 7.75%, 4/1/2019 (b) Dresser-Rand Group, Inc., 144A, 6.5%, 5/1/2021 Frontier Oil Corp., 6.875%, 11/15/2018 Genesis Energy LP, 144A, 7.875%, 12/15/2018 Inergy LP, 144A, 6.875%, 8/1/2021 Linn Energy LLC, 144A, 8.625%, 4/15/2020 MEG Energy Corp., 144A, 6.5%, 3/15/2021 Oasis Petroleum, Inc., 144A, 7.25%, 2/1/2019 Petrohawk Energy Corp., 144A, 7.25%, 8/15/2018 Sabine Pass LNG LP, 7.5%, 11/30/2016 SandRidge Energy, Inc., 144A, 7.5%, 3/15/2021 Venoco, Inc., 144A, 8.875%, 2/15/2019 Financials 19.6% Algoma Acquisition Corp., 144A, 9.875%, 6/15/2015 Ally Financial, Inc., 144A, 6.25%, 12/1/2017 AWAS Aviation Capital Ltd., 144A, 7.0%, 10/15/2016 Bumble Bee Acquisition Corp., 144A, 9.0%, 12/15/2017 Chinos Acquisition Corp., 144A, 8.125%, 3/1/2019 CIT Group, Inc., 7.0%, 5/1/2017 CPI International Acquisition, Inc., 144A, 8.0%, 2/15/2018 Dunkin Finance Corp., 144A, 9.625%, 12/1/2018 DuPont Fabros Technology LP, (REIT), 8.5%, 12/15/2017 E*TRADE Financial Corp., 12.5%, 11/30/2017 (PIK) Fibria Overseas Finance Ltd., 144A, 6.75%, 3/3/2021 Ford Motor Credit Co., LLC: 6.625%, 8/15/2017 8.7%, 10/1/2014 Fresenius Medical Care US Finance, Inc., 144A, 5.75%, 2/15/2021 Giraffe Acquisition Corp., 144A, 9.125%, 12/1/2018 Hexion US Finance Corp., 8.875%, 2/1/2018 International Lease Finance Corp., 144A, 9.0%, 3/15/2017 Kinder Morgan Finance Co., LLC, 144A, 6.0%, 1/15/2018 NII Capital Corp., 7.625%, 4/1/2021 Nuveen Investments, Inc.: 10.5%, 11/15/2015 144A, 10.5%, 11/15/2015 Odebrecht Finance Ltd., 144A, 6.0%, 4/5/2023 (b) OMEGA Healthcare Investors, Inc., 144A, (REIT), 6.75%, 10/15/2022 Pinnacle Foods Finance LLC, 9.25%, 4/1/2015 Reynolds Group Issuer, Inc.: 144A, 8.5%, 5/15/2018 144A, 9.0%, 4/15/2019 SLM Corp., 8.0%, 3/25/2020 Uncle Acquisition 2010 Corp., 144A, 8.625%, 2/15/2019 UPCB Finance III Ltd., 144A, 6.625%, 7/1/2020 WMG Acquisition Corp., 9.5%, 6/15/2016 Health Care 5.3% Aviv Healthcare Properties LP, 144A, 7.75%, 2/15/2019 Community Health Systems, Inc., 8.875%, 7/15/2015 HCA Holdings, Inc., 144A, 7.75%, 5/15/2021 HCA, Inc.: 7.875%, 2/15/2020 9.625%, 11/15/2016 (PIK) STHI Holding Corp., 144A, 8.0%, 3/15/2018 Valeant Pharmaceuticals International: 144A, 6.75%, 10/1/2017 144A, 7.0%, 10/1/2020 Vanguard Health Systems, Inc., 144A, Zero Coupon, 2/1/2016 Industrials 20.0% Accuride Corp., 9.5%, 8/1/2018 Aguila 3 SA, 144A, 7.875%, 1/31/2018 American Airlines, Inc., 144A, 7.5%, 3/15/2016 ARAMARK Corp., 8.5%, 2/1/2015 Armored Autogroup, Inc., 144A, 9.25%, 11/1/2018 BE Aerospace, Inc., 6.875%, 10/1/2020 Boart Longyear Management Pty Ltd., 144A, 7.0%, 4/1/2021 Bombardier, Inc., 144A, 7.75%, 3/15/2020 Briggs & Stratton Corp., 6.875%, 12/15/2020 Building Materials Corp. of America, 144A, 7.5%, 3/15/2020 Casella Waste Systems, Inc., 144A, 7.75%, 2/15/2019 Cenveo Corp., 8.875%, 2/1/2018 CHC Helicopter SA, 144A, 9.25%, 10/15/2020 Deluxe Corp., 144A, 7.0%, 3/15/2019 DynCorp International, Inc., 144A, 10.375%, 7/1/2017 Florida East Coast Railway Corp., 144A, 8.125%, 2/1/2017 H&E Equipment Services, Inc., 8.375%, 7/15/2016 Huntington Ingalls Industries, Inc.: 144A, 6.875%, 3/15/2018 144A, 7.125%, 3/15/2021 Interline Brands, Inc., 7.0%, 11/15/2018 Kansas City Southern de Mexico SA de CV: 144A, 6.625%, 12/15/2020 8.0%, 2/1/2018 Navios Maritime Holdings, Inc.: 144A, 8.125%, 2/15/2019 8.875%, 11/1/2017 Ply Gem Industries, Inc., 144A, 8.25%, 2/15/2018 Spirit AeroSystems, Inc., 6.75%, 12/15/2020 United Rentals North America, Inc., 10.875%, 6/15/2016 Information Technology 9.0% Allen Systems Group, Inc., 144A, 10.5%, 11/15/2016 Amkor Technology, Inc., 7.375%, 5/1/2018 Avaya, Inc., 144A, 7.0%, 4/1/2019 CDW LLC, 11.0%, 10/12/2015 CommScope, Inc., 144A, 8.25%, 1/15/2019 eAccess Ltd., 144A, 8.25%, 4/1/2018 (b) Equinix, Inc., 8.125%, 3/1/2018 First Data Corp.: 144A, 7.375%, 6/15/2019 (b) 144A, 8.25%, 1/15/2021 Freescale Semiconductor, Inc., 144A, 9.25%, 4/15/2018 Jabil Circuit, Inc., 5.625%, 12/15/2020 MEMC Electronic Materials, Inc., 144A, 7.75%, 4/1/2019 SunGard Data Systems, Inc., 10.25%, 8/15/2015 Materials 13.0% APERAM: 144A, 7.375%, 4/1/2016 144A, 7.75%, 4/1/2018 Berry Plastics Corp.: 8.25%, 11/15/2015 144A, 9.75%, 1/15/2021 Building Materials Corp. of America, 144A, 6.875%, 8/15/2018 Crown Americas LLC, 144A, 6.25%, 2/1/2021 Essar Steel Algoma, Inc., 144A, 9.375%, 3/15/2015 FMG Resources August 2006 Pty Ltd., 144A, 7.0%, 11/1/2015 Huntsman International LLC, 8.625%, 3/15/2020 Ineos Finance PLC, 144A, 9.0%, 5/15/2015 JMC Steel Group, 144A, 8.25%, 3/15/2018 Koppers, Inc., 7.875%, 12/1/2019 Momentive Performance Materials, Inc., 144A, 9.0%, 1/15/2021 Nalco Co., 144A, 6.625%, 1/15/2019 Novelis, Inc.: 144A, 8.375%, 12/15/2017 144A, 8.75%, 12/15/2020 Owens-Brockway Glass Container, Inc., 7.375%, 5/15/2016 Packaging Dynamics Corp., 144A, 8.75%, 2/1/2016 Phibro Animal Health Corp., 144A, 9.25%, 7/1/2018 Polymer Group, Inc., 144A, 7.75%, 2/1/2019 Rhodia SA, 144A, 6.875%, 9/15/2020 Verso Paper Holdings LLC, 144A, 8.75%, 2/1/2019 Telecommunication Services 18.3% Buccaneer Merger Sub, Inc., 144A, 9.125%, 1/15/2019 Cincinnati Bell, Inc., 8.25%, 10/15/2017 Clearwire Communications LLC: 144A, 12.0%, 12/1/2015 144A, 12.0%, 12/1/2017 Cricket Communications, Inc.: 7.75%, 10/15/2020 10.0%, 7/15/2015 Digicel Group Ltd., 144A, 10.5%, 4/15/2018 Digicel Ltd., 144A, 8.25%, 9/1/2017 Frontier Communications Corp., 8.5%, 4/15/2020 Intelsat Jackson Holdings SA: 144A, 7.25%, 10/15/2020 144A, 7.5%, 4/1/2021 (b) Intelsat Luxembourg SA, 11.5%, 2/4/2017 (PIK) MetroPCS Wireless, Inc.: 6.625%, 11/15/2020 7.875%, 9/1/2018 Nextel Communications, Inc., Series E, 6.875%, 10/31/2013 Qwest Communications International, Inc., Series B, 7.5%, 2/15/2014 West Corp., 144A, 7.875%, 1/15/2019 Windstream Corp.: 144A, 7.75%, 10/15/2020 8.125%, 9/1/2018 Utilities 5.3% AES Corp., 8.0%, 10/15/2017 Calpine Corp., 144A, 7.875%, 7/31/2020 Edison Mission Energy, 7.0%, 5/15/2017 Energy Future Holdings Corp., Series P, 5.55%, 11/15/2014 Ferrellgas LP, 144A, 6.5%, 5/1/2021 NRG Energy, Inc.: 144A, 7.625%, 1/15/2018 144A, 8.25%, 9/1/2020 Total Corporate Bonds (Cost $350,271,074) Loan Participations and Assignments 10.4% Senior Loans** 8.5% Burger King Corp., Term Loan B, 4.5%, 10/19/2016 Clear Channel Communications, Inc., Term Loan B, 3.896%, 1/28/2016 Del Monte Corp., Term Loan, 4.5%, 3/8/2018 Dunkin' Brands, Inc., Term Loan B, 4.25%, 11/23/2017 First Data Corp., Term Loan B3, 3.002%, 9/24/2014 Nuveen Investments, Inc.: First Lien Term Loan, 3.307%, 11/13/2014 Term Loan, 5.807%, 5/12/2017 PETCO Animal Supplies, Inc., Term Loan, 4.5%, 11/24/2017 Pinafore LLC, Term Loan B, 4.25%, 9/29/2016 Roundy's Supermarkets, Inc., Second Lien Term Loan, 10.0%, 4/18/2016 Syniverse Technologies, Inc., Term Loan B, 5.25%, 12/21/2017 Volume Services America, Inc., Term Loan A, 10.0%, 9/16/2015 Sovereign Loans 1.9% JSC VTB Bank, 144A, 6.315%, 2/22/2018 VIP Finance Ireland Ltd.: 144A, 6.493%, 2/2/2016 144A, 7.748%, 2/2/2021 Total Loan Participations and Assignments (Cost $27,804,624) Preferred Security 1.2% Financials Citigroup Capital XXI, 8.3%, 12/21/2057 (Cost $3,464,431) Subordinated Income Notes 0.0% Preferred Term Securities XVI Ltd., 144A, Income Note, Zero Coupon, 3/23/2035* 0 Preferred Term Securities XVII Ltd., 144A, Income Note, Zero Coupon, 6/23/2035* 0 Preferred Term Securities XVIII Ltd., 144A, Income Note, Zero Coupon, 9/23/2035* 0 Preferred Term Securities XIX Ltd., 144A, Income Note, Zero Coupon, 12/22/2035* 0 Preferred Term Securities XXI Ltd., 144A, Income Note, Zero Coupon, 3/22/2038* 0 Preferred Term Securities XXIII Ltd., 144A, Income Note, Zero Coupon, 12/22/2036* 0 Preferred Term Securities XXIV Ltd., 144A, Income Note, Zero Coupon, 3/22/2037* 0 Total Subordinated Income Notes (Cost $27,672,475) 0 Shares Value ($) Preferred Stock 0.4% Financials Ally Financial, Inc., Series G, 144A, 7.0% (Cost $1,028,412) Convertible Preferred Stock 0.5% Financials Federal National Mortgage Association, Series 08-1, 8.75%* (Cost $75,000,000) Cash Equivalents 1.0% Central Cash Management Fund, 0.17% (c) (Cost $2,777,179) % of Net Assets Value ($) Total Investment Portfolio (Cost $488,018,195)+ Notes Payable ) ) Other Assets and Liabilities, Net Net Assets * Non-income producing security. ** These securities are shown at their current rate as of March 31, 2011. Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. +The cost for federal income tax purposes was $489,045,414. At March 31, 2011, net unrealized depreciation for all securities based on tax cost was $88,873,815. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $15,207,845 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $104,081,660. (a) Principal amount stated in US dollars unless otherwise noted. (b) When-issued security. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. PIK: Denotes that all or a portion of the income is paid in kind. REIT: Real Estate Investment Trust As of March 31, 2011, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty EUR USD 4/18/2011 JPMorgan Chase Securities, Inc. Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty EUR USD 4/18/2011 ) JPMorgan Chase Securities, Inc. EUR USD 4/18/2011 ) JPMorgan Chase Securities, Inc. Total unrealized depreciation ) Currency Abbreviation EUR Euro USD United States Dollar For information on the Fund's policy and additional disclosure regarding forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (d) Corporate Bonds $
